       Case: 1:20-cv-07382 Document #: 1 Filed: 12/14/20 Page 1 of 3 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
PENNYMAC LOAN SERVICES, LLC,                              )
                                                          )     Case No. 1:20-cv-7382
                Plaintiff,                                )
                                                          )
        v.                                                )
                                                          )
JPMORGAN CHASE BANK, N.A.,                                )
                                                          )
                Defendant.                                )

                                             COMPLAINT

        PennyMac Loan Services, LLC (“PennyMac”), by its counsel, for its Complaint against

JPMorgan Chase Bank, N.A. (“Chase Bank”) states as follows:

                                                Parties

        1.      Chase Bank is a federally-chartered bank with its main office as stated in its

articles of association located in the State of Ohio.

        2.      Chase Bank conducts business and maintains branches in the State of Illinois and

within the jurisdiction of this Court.

        3.      PennyMac is a corporation organized and existing under the laws of the State of

Delaware with its principal place of business in the State of California.

                                         Jurisdiction and Venue

        4.      The Court has jurisdiction over the claims asserted by PennyMac pursuant to 28

U.S.C. § 1332 because there is complete diversity between the parties and the amount in

controversy exceeds $75,000.

        5.      Venue is appropriate with Court because the transactions at issue were occurred

within the district and arise from and relate to real property with its situs within the district.
      Case: 1:20-cv-07382 Document #: 1 Filed: 12/14/20 Page 2 of 3 PageID #:2




                                 General Allegations of Fact

       6.     American Family Mutual Insurance Company (“American Family”) issued an

insurance policy (“Policy”) covering property commonly known as 63 Lincolnshire Drive,

Lincolnshire, IL 60069 (“Property”).

       7.     On or about July 12, 2017, a covered loss under the Policy occurred at the

Property (“Loss”).

       8.     At the time of the Loss, PennyMac was a named mortgagee under the Policy.

       9.     The named insureds under the Policy at the time of the Loss were Eugene

Gonchar and Kristine Gonchar (collectively, the “Gonchars”).

       10.    Arising from the Loss and on December 15, 2017, American Family issued check

number 602502924 (the “Check”) from its account held by Chase Bank in the amount of

$173,324.03 made jointly payable to “GONCHAR, EUGENE and GONCHAR, KRISTINE and

PENNYMAC LOAN SERVICES LLC.”

       11.    A true and correct copy of the Check is attached hereto as Exhibit A.

       12.    The Check does not bear an indorsement by PennyMac.

       13.    No earlier than December 15, 2017, the Check was presented for payment or

deposit at an unknown bank – potentially at Chase Bank – with indorsements by, upon

information and belief, the Gonchars.

       14.    Despite the Check being made payable jointly to PennyMac and the Gonchars,

Chase Bank honored and paid the Check either directly to the Gonchars or through an

intermediary bank.

       15.    PennyMac never received any funds from the Check.




                                               2
       Case: 1:20-cv-07382 Document #: 1 Filed: 12/14/20 Page 3 of 3 PageID #:3




                                         COUNT I
                           Conversion pursuant to 815 ILCS 5/3-420

       16.     PennyMac restates and incorporates by reference its allegations stated in

Paragraphs 1-15 of its Complaint.

       17.     As a payee on the Check and mortgagee under the Policy, PennyMac had an

ownership interest in and a right to possess the Check.

       18.     The Check was not properly indorsed by all the required named parties, and

therefore, Chase Bank was not authorized to pay the Check.

       19.     By paying on the Check without the proper authorization, Chase Bank converted

the Check and funds represented by the Check to the detriment and exclusion of PennyMac.

       WHEREFORE, PennyMac requests that this Court enter judgment in its favor and

against Chase Bank, in an amount in excess of $75,000.00 to be proven at trial, plus reasonable

attorneys’ fees and costs and pre-judgment interest, and that this Court provide such further and

additional relief as it deems just and appropriate.


Dated: December 14, 2020                              Respectfully submitted,

                                                      PENNYMAC LOAN SERVICES, LLC,


Ralph T. Wutscher
Coleman J. Braun
MAURICE WUTSCHER LLP
105 W. Madison Street, Suite 603
Chicago, Illinois 60602
Tel. (312) 416-6170
Fax (312) 284-4751                             By:    /s/ Coleman J. Braun
Cbraun@MauriceWutscher.com                            One of Its Attorneys
Litigation@MauriceWutscher.com




                                                  3
